Title: To George Washington from Henry Knox, 10 April 1791
From: Knox, Henry
To: Washington, George



Sir,
War Department [Philadelphia], 10th April, 1791.

I have the honor to acknowledge the receipt of your separate letter of the 4th instant, and also of your joint letter of the same date, to the heads of the departments.
By the information from Fort Harmar of the 17th, and Pittsburg of the 31st, it would appear that the Delawares and Wyandots are committing depredations, and that they will be joined in the War against us.
But what is still more disagreeable, it is to be apprehended that the Senekas mainly may be in the same predicament.
For a party of Munsey or Delaware Indians, who reside upon the waters of the Allegany, towards lake Erie, on the 21st ultimo, murdered Nine Men, Women and Children, within twenty miles of Fort Pitt, on the west side of the Allegany.
This was on the day the Cornplanter set out from Fort Pitt. The inhabitants were so blindly enraged, as to suspect the Cornplanter and his party, and agitated plans to cut him off—had they proceeded and succeeded, it would have completed the business, and the War would indisputably have become general—Lieutenant Jeffers, of the federal troops, accompanied the Cornplanter, and would probably have shared his fate.
Every exertion must be made to prevent the six Nations from

joining the Western Indians—The Post at french Creek must be strengthened, and perhaps a party sent to protect the Cornplanter’s settlements from the fang of the Whites.
Affairs being so critical with the six Nations, I have judged it adviseable to assemble them as soon as possible, in order to brighten the Chain of friendship and to prevent all jealousies. I have accordingly desired Colonel Pickering, who may be depended upon to invite them to a Meeting, at some convenient place at an early day—and that in the mean time, that he should repair to this City for particular Orders. I shall lay this subject before the Vice-President, and the other heads of departments tomorrow, for their approbation.
The recruiting service proceeds well. I judge we have about three hundred Regulars and levies inlisted at different places, to Connecticut inclusively.
One Company of levies well clothed, will march from Carlisle about the 25th and the rest as fast as recruited.
The marching of the Regulars will commence by Companies. I hope by the first of May, and follow in succession, as fast as recruited.
Present appearances indicate, that the main force will be collected by the 15th of July, as originally designed.
Brigadier General Butler, was directed to have set off for Maryland on the 6th but he has delayed it until this day. But as the Virginia and Maryland Levies, will not have far to march, I hope they will be on the frontiers, by the 15th or 20th of June. I have the honor to be With the highest Respect Your Obedient humble servant

H. Knoxsecy of War

